“In analyzing whether nonfrivolous appellate issues exist, it is essential to appreciate the distinction between a potential ap*929pellate argument that is merely meritless or unlikely to prevail and one that is frivolous” (Matter of Giovanni S. [Jasmin A.], 89 AD3d 252, 258 [2011]). Here, upon this Court’s independent review of the record, we conclude that a nonfrivolous issue exists as to whether the determination of the Family Court is supported by the weight of the evidence (see Matter of Sblendorio v D'Agostino, 60 AD3d 773, 774 [2009]; Matter of Hasbrouck v Hasbrouck, 59 AD3d 621 [2009]). Since a review of the record by the Appellate Division cannot substitute for “the single-minded advocacy of appellate counsel,” assignment of new counsel is warranted (People v Casiano, 67 NY2d 906, 907 [1986]; see Matter of Giovanni S. [Jasmin A.], 89 AD3d 252, 259 [2011]). Mastro, A.EJ., Angiolillo, Belen and Lott, JJ., concur.